914 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sharon L. PETTERSON, Plaintiff-Appellant,v.CITY OF LAINGSBURG, MICHIGAN, Defendant-Appellee.
Nos. 89-2048, 89-2231.
United States Court of Appeals, Sixth Circuit.
Sept. 18, 1990.

Before KEITH and KRUPANSKY, Circuit Judges;  and JORDAN, District Judge.*
PER CURIAM.


1
Plaintiff-appellant, Sharon L. Petterson (appellant), in her capacity as next best friend of her son, Matthew D. Carr, appeals the district court's entry of summary judgment against her in this civil rights action commenced pursuant to 42 U.S.C. Sec. 1983.  Appellant asserted various constitutional claims against defendant-appellee, the City of Laingsburg, Michigan, arising out of her son's allegedly unlawful detention for a traffic violation.


2
Upon review of the appellant's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that the district court's order of summary judgment was correct as a matter of law, but that the district court's imposition of sanctions against appellant's counsel under Fed.R.Civ.P. 11 was not warranted.


3
Accordingly, the order of summary judgment in favor of appellee is AFFIRMED for the reasons stated in the Magistrate's Report of July 19, 1989, as adopted by the district court on August 7, 1989.  However, the imposition of sanctions pursuant to Fed.R.Civ.P. 11 is REVERSED.